DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, corresponding to claims 1-4 and 24-46, in the reply filed on October 20, 2022 is acknowledged and appreciated.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on December 15, 2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 26-31, 36, 40, and 43-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 10,225,018 to Witzens et al. (hereinafter “Witzens”).
In re claim 1, Witzens discloses an electro-optic receiver, see Fig. 9, comprising: 
a polarization splitter and rotator (PSC) having an optical input optically connected to receive incoming light (IN), the polarization splitter and rotator (PSC) having a first optical output and a second optical output, the polarization splitter and rotator (PSC) configured to direct a first portion of the incoming light (IN) having a first polarization through the first optical output, the polarization splitter and rotator (PSC) configured to rotate a polarization of a second portion of the incoming light (IN) from a second polarization to the first polarization so that the second portion of the incoming light (IN) is a polarization-rotated second portion of the incoming light (IN) (Witzens, col. 12, lines 39-41: “the polarization is rotated by the polarization splitting apparatus for at least one of the input polarizations”), the polarization splitter and rotator (PSC) configured to direct the polarization-rotated second portion of the incoming light (IN) through the second optical output (Witzens, col. 27, lines 40-47: “light from each channel is split into two channel components by a polarization splitting grating coupler PSC according to the polarization of the light inside the fiber that delivers the input optical signal IN to the polarization splitting grating coupler PSC. The two channel components are each routed to individual output ports of the polarization splitting grating coupler PSC”); 
an optical waveguide (PL) having a first end optically to the first optical output of the polarization splitter and rotator (PSC), the optical waveguide (PL) having a second end optically connected to the second optical output of the polarization splitter and rotator (PSC), such that the first portion of the incoming light (IN) travels from the first optical output of the polarization splitter and rotator (PSC) through the optical waveguide (PL) in a first direction, and such that the polarization-rotated second portion of the incoming light (IN) travels from the second optical output of the polarization splitter and rotator (PSC) through the optical waveguide (PL) in a second direction opposite the first direction (as seen in FIG. 9); and 
a plurality of ring resonator photodetectors (ADMs) positioned alongside the optical waveguide (PL) and within an evanescent optical coupling distance of the optical waveguide (PL), each of the plurality of ring resonator photodetectors (ADMs) configured to operate at a respective resonant wavelength/carrier frequency, such that the first portion of the incoming light (IN) having a wavelength/frequency substantially equal to the respective resonant wavelength of a given one of the plurality of ring resonator photodetectors (ADMs) optically couples into the given one of the plurality of ring resonator photodetectors (ADMs) in a first propagation direction, and such that the polarization-rotated second portion of the incoming light (IN) having a wavelength substantially equal to the respective resonant wavelength of the given one of the plurality of ring resonator photodetectors (ADMs) optically couples into the given one of the plurality of ring resonator photodetectors (ADMs) in a second propagation direction opposite the first propagation direction (Witzens, col. 27, lines 47-53: The two output ports are connected to a waveguide forming a loop PL connected to frequency selective add-drop multiplexers (ADMs) tuned to different carrier frequencies f1-f5. The ADMs each couple both components of a same channel to an individual photodiode PD, wherein the photodiode PD may have two input ports, each receiving one channel component”).  See columns 11-13 and col. 27 of Witzens for further details. 

In re claim 2, as seen in Fig. 9 of Witzens, the plurality of ring resonator photodetectors (ADMs) includes a first set of ring resonator photodetectors (ADM, f1; ADM, f2) positioned between the first end of the optical waveguide (PL) and a midpoint of the optical waveguide (PL) located about halfway between the first and second ends of the optical waveguide (PL), and wherein the plurality of ring resonator photodetectors (ADMs) includes a second set of ring resonator photodetectors (ADM, f5; ADM, f4) positioned between the second end of the optical waveguide (PL) and the midpoint of the optical waveguide (PL).

In re claim 4, the polarization splitter and rotator (PSC) is implemented as a dual-polarization optical coupler (Witzens, col. 19, lines 59-67)

In re claim 26, the PSC of Witzens further may further function as an optical coupling device (PSC) configured to transfer the incoming light (IN) from an optical fiber to a photonic integrated circuit/PLC that includes the polarization splitter and rotator (PSC), the optical waveguide (PL), and the plurality of ring resonator photodetectors (ADMs) (Witzens, col. 12, lines 30-36; col. 4, lines 9-24).

In re claim 27, the optical coupling device (PSC), the polarization splitter and rotator (PSC), the optical waveguide (PL), and the plurality of ring resonator photodetectors (ADMs) may be implemented on a same chip/PLC (Witzens, col. 4, lines 9-24).

In re claim 28, the optical coupling device (PSC) and the polarization splitter and rotator (PSC) are implemented in a combined manner within a dual-polarization grating coupler (Witzens, col. 12, lines 30-36; col. 19, lines 59-67).

In re claim 29, the optical coupling device is implemented as an edge coupler (Witzens, col. 12, lines 33-36).

In re claim 30, the optical coupling device (PSC) may be implemented as a vertical grating coupler as the polarization splitting grating coupler disclosed by Witzens.

In re claim 31, as would be understood by one of ordinary skill in the art, the optical waveguide (PL) of Witzens is inherently formed within a surrounding material that has an index of refraction sufficiently different from that of the optical waveguide (PL) so as to enable guiding of light within the optical waveguide (PL).

In re claim 36, Witzens suggests that each of the plurality of ring resonator photodetectors (ADMs) may be configured to have an disc-shape at col. 18, lines 43-46.

In re claim 40, as seen in Fig. 9 of Witzens, a plurality of ring resonator photodetectors (ADM, f1; ADM, f2) are positioned along a same linear segment of the optical waveguide (PL).

In re claim 43, as seen in Fig. 9 of Witzens, the optical waveguide (PL) is substantially U-shaped having a first linear section, a curved section, and a second linear section.

In re claim 44, as seen in Fig. 9 of Witzens, the first set of ring resonator photodetectors (ADM, f1; ADM, f2) are positioned along the first linear section of the optical waveguide (PL), and wherein the second set of ring resonator photodetectors (ADM, f4; ADM, f5) are positioned along the second linear section of the optical waveguide (PL).

In re claim 45, as seen in Fig. 9 of Witzens, both the first set of ring resonator photodetectors (ADM, f1; ADM, f2) and the second set of ring resonator photodetectors (ADM, f4; ADM, f5) are positioned in a row along either the first linear section of the optical waveguide (PL) or the second linear section of the optical waveguide (PL).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 33-35, 37, 38, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witzens as applied to claim 1 or 36 above, and further in view of Patent No. 10,659,154 to Toda et al (“Toda”).
In re claim 3, Witzens only differs in that he does not teach a variable optical attenuator (“VOA”) optically coupled to his optical waveguide (PL), the variable optical attenuator configured to attenuate light in accordance with an electrical control signal. Toda, on the other hand, teaches a variable optical attenuator (“VOA”) optically coupled to an optical device (13), the VOA configured to attenuate a high-power optical signal in accordance with an electrical control signal. See col. 4, lines 7-16 of Toda. In order to attenuate a high-power optical signal, the VOA of Toda would have been optically coupled to the optical waveguide (PL) of Witzens, thereby obtaining the invention specified by claim 3.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Witzens combined with Toda.

In re claims 33-35, Witzens only differs in that he does not teach each of his plurality of ring resonator photodetectors (ADMs) is configured to have an annular-shape, wherein an outer diameter of the annular-shape is less than about 50 or 10 micrometers. Toda, however, also teaches a plurality of ring resonators (17-1 to 17-4) each configured to have an annular-shape, wherein an outer diameter of the annular-shape is several micrometers or less. See col. 6, lines 5-9 of Toda.  In order to provide a more compact device, each of the plurality of ring resonator photodetectors (ADMs) of Witzens would have been configured to have the annular-shape of Toda, wherein an outer diameter of the annular-shape is several micrometers or less, thereby obtaining the invention specified by claims 33-35.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 33-35 in view of Witzens combined with Toda.

In re claims 37-38, Witzens only differs in that he does not teach an outer diameter of his disc-shape is less than about 50 or 10 micrometers. Toda, as previously discussed, teaches a plurality of ring resonators (17-1 to 17-4) each having an outer diameter of several micrometers or less. See col. 6, lines 5-9 of Toda.  In order to provide a more compact device, each of the plurality of disk resonator photodetectors (ADMs) of Witzens would have been configured to have the same  outer diameter of several micrometers or less disclosed by Witzens, thereby obtaining the invention specified by claims 37-38.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 37-38 in view of Witzens combined with Toda.

In re claim 46, Witzens only differs in that he does not teach each of his plurality of ring resonator photodetectors (ADMs) is electrically connected to a respective one of a plurality of receiver circuits, wherein each of the plurality of receiver circuits is configured to measure photocurrent. Toda, on the other hand, teaches a plurality of photodetectors (12, 16-4) each electrically connected to a respective one of a plurality of receiver circuits (21, 22), wherein each of the plurality of receiver circuits (21, 22) is configured to measure photocurrent. See col. 5, lines 45-56 of Toda. In order to separately measure their photocurrents, each of the plurality of ring resonator photodetectors (ADMs) of Witzens would have been electrically connected to a respective one of a plurality of the receiver circuits (21, 22) of Toda, thereby obtaining the invention specified by claim 46. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 46 in view of Witzens combined with Toda.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witzens as applied to claim 1 above, and further in view of Patent No. 7,068,887 to Gunn, III et al (“Gunn”).
In re claim 32, Witzens only differs in that he does not teach the first end of the optical waveguide (PL) is tapered for optical connection with the first optical output of the polarization splitter and rotator (PSC), and wherein the second end of the optical waveguide (PL) is tapered for optical connection with the second optical output of the polarization splitter and rotator (PSC).  Gunn, on the other hand, teaches a first tapered/flared optical waveguide (110) for optical connection with the first optical output of a polarization splitter grating coupler (PSGC) and a second tapered/flared optical waveguide (120) for optical connection with the second optical output of the PSGC. See col. 5, lines 41-67 of Gunn. In order to focus and/or reduce a spot size of the optical signal provided by his PSC, the first end of the optical waveguide (PL) of Witzens would have been tapered for optical connection with the first optical output of the (PSC), and the second end of the optical waveguide (PL) would have also been tapered for optical connection with the second optical output of the (PSC), per the teachings of Gunn, thereby obtaining the invention specified by claim 32.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 32 in view of Witzens combined with Gunn.

Claims 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witzens as applied to claim 40 above, and further in view of Patent No. 9,584,246 to Jeong (“Jeong”).
In re claims 41-42, Witzens only differs in that he does not teach his optical waveguide (PL) includes an extra U-shaped waveguide section positioned between the plurality of ring resonator photodetectors (ADMs) and the polarization splitter and rotator (PSC), the extra waveguide U-shaped section configured to substantially center the plurality of ring resonator photodetectors (ADMs) on a midpoint of the optical waveguide (PL) located about halfway between the first and second ends of the optical waveguide (PL). Jeong, on the other hand, teaches an optical waveguide (13) that includes an extra U-shaped waveguide section positioned between a plurality of ring resonators (251-254) and a polarization splitter (22), the extra waveguide U-shaped section configured to substantially center the plurality of ring resonators (251-254) on a midpoint of the optical waveguide (13) located about halfway between the first and second ends of the optical waveguide (13). See FIG. 1A of Jeong. In order to arrange and center all of his ring resonator photodetectors (ADMs) along the same linear waveguide segment, the optical waveguide (PL) of Witzens would have been modified to have the extra U-shaped waveguide section of Jeong, thereby obtaining the invention specified by claims 41-42.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 41-42 in view of Witzens combined with Jeong.
Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 39, the primary reason for indicating allowable subject matter is the inclusion of a timing-skew management system configured to identify and compensate for a temporal difference in arrival time of the first portion of the incoming light and the polarization-rotated second portion of the incoming light at the given one of the plurality of ring resonator photodetectors. Witzens only discloses that “compensation can be implemented by adjusting the relative lengths of the two waveguides connecting the two optical ADM output ports to the photodiode(s) according to the path length difference for the two channel components along the waveguide loop”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/
Primary Examiner
Art Unit 2874                                                                                                                                                                                                        
or
November 1, 2022